Citation Nr: 1603827	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-45 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure and service-connected disabilities.

2. Entitlement to service connection for a heart disability, presently diagnosed as atrial fibrillation, claimed as secondary to herbicide exposure, service-connected disabilities, and hypertension.  

3. Entitlement to service connection for hepatitis C.

4. Entitlement to a disability rating greater than 30 percent from January 1, 2014; and greater than 60 percent from July 24, 2014, for a service-connected total right knee replacement, previously evaluated as osteoarthritis of the right knee. 

5. Entitlement to an extraschedular rating for a service-connected total right knee replacement from January 1, 2014.

6. Entitlement to an initial disability rating greater than 10 percent, prior to December 19, 2013, for service-connected anxiety disorder; and greater than 50 percent thereafter.  

7. Entitlement to an extraschedular rating for a service-connected anxiety disorder.

8. Entitlement to a total disability rating based on individual unemployability (TDIU)

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.  During his period of active service, the Veteran served in the Republic of Vietnam; he received the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a matter of background, the issues on appeal came before the Board in August 2013, at which time the Board remanded all of the issues, with the exception of entitlement to TDIU, which was not yet raised by the record, for further development.  

In May 2014, the matters on appeal were returned to the Board for further adjudication.  At that time, the Board again remanded the issues of entitlement to service connection for hypertension, a heart disability, and Hepatitis C for further development.  The Board also found that the issue of entitlement to TDIU had been raised by the record and deferred an opinion on that issue pending adjudication of the issues on remand.  The Board issued a decision with regard to an increased rating for the Veteran's osteoarthritis of the right knee, prior to November 14, 2012, and remanded the issue of an increased rating for a right knee disability for any date after January 1, 2014, for a new VA examination (the Veteran had been assigned a total 100 percent disability rating from November 15, 2012, to December 31, 2013, due to total knee arthroplasty, and therefore the issue of an increased rating was not at issue during that period).  The Board also adjudicated the issue of entitlement to an increased rating for an anxiety disorder.

The Veteran appealed the Board's decision granting an increased rating of 50 percent for an anxiety disorder effective September 22, 2009, but denying a higher rating, and in December 2014, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, vacating the Board's prior decision with regard to an increased rating for anxiety disorder so that the Board could provide an adequate statement of the reasons or bases for its prior decision, particularly with regard to why a higher rating was not appropriate.  Thereafter, in January 2015, the Board issued a remand so that the Veteran could be afforded a new VA examination prior to it rendering an opinion in compliance with the Joint Motion for Remand.

In April 2013, the Veteran presented testimony at a personal hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Hepatitis C, a heart condition, hypertension, entitlement to an extraschdular rating for a service-connected psychiatric and right knee disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to September 22, 2009, the Veteran's anxiety disorder was manifested by mild symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, and increased startle response.

2. From September 22, 2009, the Veteran's anxiety disorder has been manifested by moderate symptoms or moderate difficulty in social or occupational functioning; it has not resulted occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.

3. From January 1, 2014, the Veteran's right knee disability, status post-right total knee arthroplasty, has resulted in chronic residuals consisting of severe painful motion or weakness in the affected extremity; there is no indication of instability.



CONCLUSIONS OF LAW

1. Prior to September 22, 2009, the criteria for a disability rating greater than 10 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. From September 22, 2009, the criteria for a 50 percent disability rating for service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, DC 9411.

3. From January 1, 2014, the schedular criteria for a 60 percent disability rating have been met for a right knee disability, status-post right knee arthroplasty.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection 

between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in June 2008, November 2009, April 2012, September 2013, and December 2013, the Veteran was notified of the evidence required to substantiate his claims, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  

With regard to the claim for an increased disability rating for generalized anxiety disorder, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for generalized anxiety disorder was granted in October 2008 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the claim for an increased rating for a right knee disability, Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via the above stated letters.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also notes that neither the Veteran, nor his representative, has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating - Anxiety Disorder

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's anxiety disorder the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides the rating criteria for generalized anxiety disorder.  Ratings for anxiety disorder are provided for under the General Rating Formula for Mental Disorders.  

Under the Diagnostic Code, a 10 percent disability rating as assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9440 (2015)

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF score of 61-70 indicates: some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's increased rating claim was originally certified to the Board on August 14, 2014, the DSM-5 is applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores that date prior to August 2014; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The record shows that in October 2008, the Veteran reported for a VA examination in which he reported difficulty maintaining relationships and being easily startled.  He was oriented to person, place, and time.  Speech was unremarkable.  Affect normal.  Mood was good with intact attention.  He did not report any delusions or hallucinations.  Judgment was intact and insight good.  No homicidal or suicidal ideation or intent.  Memory, remote, recent, and immediate, was normal.  He was given a diagnosis of alcohol dependence, substance induced anxiety disorder, and anxiety disorder not otherwise specified.  The Veteran was assigned a GAF score of 67, indicating some mild symptoms.

Between September 2009 and September 2012, the Veteran was treated for symptoms associated with a psychiatric disorder.  Specifically, on September 22, 2009, the Veteran presented for an outpatient evaluation at which point he reported intrusive recollections, avoidance behavior, detachment and restricted range of affect, sleep disturbances, irritability or outbursts of anger, and exaggerated startle response.  Thought process was goal directed.  Mood was anxious.  Affect was congruent and full, although he became tearful when speaking of his son.  Insight and judgment were fair.  He denied having any friends.  He denied suicidal or homicidal ideation.   A GAF score of 53 was assigned, indicating moderate symptoms.  

In April 2013, the Veteran testified at a Board hearing in which he reported avoidance of other people.

In December 2013, the Veteran was again afforded a VA examination to assess his present disability.  At that time he reported being married for 42 years and having a positive relationship with his spouse and son.  He also reported a good relationship with his youngest sister, although not much of a relationship with his oldest sister.  Extracurricular activities included going to the movies with his wife, going to the beach, doing jigsaw puzzles, attending church around 6 times per year, and visiting tourist attractions.  He reported bowling in a league previously, but quit three years earlier because it became too expensive.  He denied having any friends and stated that he felt unconformable around people.  He could not state why he felt uncomfortable around other people but indicated that "maybe it's because people didn't want to have anything to do with me when I came back."  At that time, he reported working seasonally at a local amusement park in the summers picking up trach, etc.  He would work seven hours per day due to leg problems.  He also stated that he had worked construction jobs until five years earlier when he quit due to knee problems.  He reported doing odd jobs for neighbors, but had not done any recently due to difficulty climbing a step latter.  He added that he did not get along with others while working.

In the December 2013 VA examination, the Veteran presented with depressed mood, anxiety, suspiciousness, mild memory loss (such as forgetting names, directions, or recent events) although generally intact, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He was adequately groomed.  He was dressed appropriately.  He was cooperative and undistracted.  He maintained appropriate eye contact. Speech was spontaneous, easily understood, and of average rate and volume.  Mood was reported as "ok."  Affect was eurythmic, congruent with mood based on demeanor and conversational content.  No deficits in concentration were found.  Intellectual functioning based on fund of knowledge, vocabulary, and complexity of concepts was average.  Thought process was coherent, logical, and goal directed.  There were no audio or visual hallucinations, delusions, or illusions.  He did not appear to be responding to internal stimuli.  He was not circumstantial or tangential.  Insight and judgment were fair.  Diagnosis was anxiety disorder and a GAF of 53 was assigned, indicating moderate symptoms.  

VA treatment records from December 2014 show that the Veteran presented with moderate depression in context of multiple health issues.  He had low mood, anhedonia, lethargy, amotivation present most of the day , nearly every day.  He reported not feeling like himself anymore, and that his family had noticed the change.  

In May 2015, the a VA psychiatric outpatient note indicated that he did not tolerate the medications previously prescribed which made him lose coordination and feel out of place and "terrible."  His wife reported at that time that he seemed fatigued with reduced concentration and appetite.  She stated "I want my husband back."  The Veteran reported continued depressive symptoms, although improved anxiety.  

In July 2015, the Veteran again reported for a VA examination, this time as ordered on remand from the Board, following the Joint Motion for Remand granted by the Court.  The Veteran was diagnosed with generalized anxiety disorder with some depressive symptoms, apparently related to health conditions.  He was also noted to be in treatment for opioid dependence.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He presented with depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He also had difficulty in adapting to stressful circumstances, including work or a work like setting.  No unusual or remarkable physical features were noted and he was dressed appropriately in casual attire, with good hygiene and grooming.  He was alert and oriented to person place and time.  Mood was dysphoric.  Affect dysthymic and anxious, blunted in range and appropriate to topic.  His attitude was cooperative.  Speech was normal.  Thought was logical and goal-directed.  No delusions or hallucinations were noted or reported.  Behavior was appropriate.  Memory and attention were without obvious impairment.  Fund of knowledge was good.  Insight and judgment were grossly intact.  Ability to engage in activities of daily living was not compromised.  He indicated that he avoided things like watching the news, although he enjoyed watching baseball.         

The examiner found the Veteran to suffer from a depressed mood for most of the day, nearly every day.  He had severe sleeping difficulties and psychomotor agitation or retardation nearly every day.  He admitted to suicidal ideation, but denied intent or plans.  He suffered from excessive anxiety and worry resulting in restlessness, irritability, muscle tension, and sleep disturbances.  His anxiety caused clinically significant distress or impairment in social, occupational ,or other important areas of functioning.  The examiner also indicated that the disturbances were not attributable to the physiological effects of a substance or other medical condition.  
 
In light of the above, the Board finds that the Veteran's initial disability rating of 10 percent prior to September 22, 2009. should be increased to 30 percent.  In October 2008, the Veteran was found to have mild symptoms with some difficulty in social and occupational functioning.  Although at that time, the Veteran reported being generally able to perform employment activities, but for his various physical ailments, such as his knee, and he maintained a good relationship with his wife and family, there is an indication that he may have suffered from occupational and social functioning due to increased startle response, mild depression, and anxiety.  Particularly, the Board refers to his GAF score of 67, which would indicate some difficulty in social, occupational or school functioning due to mild symptoms, although generally functioning well.  Accordingly, the Board finds that his initial 10 percent rating was incorrect and should be increased to 30 percent.  

The Board also finds that from September 22, 2009, the Veteran's anxiety disorder should be rated as 50 percent disabling.  Beginning on that date, the Veteran was found to have moderate symptoms including intrusive recollections, avoidance behavior, detachment and restricted range of affect, sleep disturbances, irritability or outbursts of anger, and exaggerated startle response.    He maintains a positive relationship with his wife, son and sister, admits to having a friend whom he sees once or twice a week, and engages in regular extracurricular activities such as restoring a classic car, and going to the movies.  He also reported that his social activities, for example, his bowling league, were only curtailed due to external issues such as finances or physical ailments.  He presents with an anxious mood, but his memory and judgment are generally intact. 

More importantly, and in consideration of the December 2014 Joint Motion for Remand, the Board finds that the evidence of record does not indicate that a 70 percent rating is appropriate at any time in this matter.  There has been no indication that the Veteran has engaged in obsessional rituals.  He does not have illogical, obscure, or irrelevant speech.  Rather, his speech has been wholly coherent and goal directed.  Although he does have regular anxiety, there is no indication that he experiences panic or depression affecting his ability to function independently, appropriately and effectively.  He has not engaged in any impaired impulse control.  He has been generally oriented to person, place and time.  He has consistently presented with good personal appearance and hygiene and is generally cooperative and pleasant during his various evaluations.  He maintains effective relationships with multiple people including his wife, son and sister.  While he has reported difficulty maintaining employment, he generally reports that his issues concern his physical disabilities, and not his inability to function correctly in a social environment; in fact, in his most recent VA examination, he admitted to having positive relationships with several people at his previous seasonal employment and obtaining positive feedback.  He has never reported suicidal ideation.  More importantly, while his symptoms appear to affect his mood, there is no indication that they cause impairment with regard to school, family, judgment, or thinking.  In fact, his thought processes are logical and goal directed with normal attention, concentration and intelligence.  Insight and judgment is consistently noted to be good.  Abstract reasoning is without obvious impairment.  Again, while he has reported issues maintaining employment, those issues appear from the record to primarily be related to his physical condition, not his psychological condition- in fact, he has received positive feedback from his employers in the past.   Thus, the Board finds that the Veteran's symptoms have not caused occupation and social impairment with deficiencies in most areas, and therefore, a 70 percent rating is not warranted at any time to date.

The Board also finds that total impairment has not been shown at any point since, as evidenced by the fact that the Veteran has admitted to maintaining social relationships with his wife and family and engages in regular pleasure activities.  Further, although the Veteran has indicated issues maintaining employment, the medical evidence of record attributes that primarily to his physical disabilities, including his service-connected right knee.  There is no indication that the Veteran is completely prevented from working by his anxiety disorder.  Neither does the record show that the Veteran exhibited symptoms such as gross impairment in thought processes or communication, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Neither is there any indication of auditory or visual hallucinations or delusions.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9440.  

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will be remanded below.

III. Increased Rating- Right Knee

 "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7.

Under Diagnostic Code 5055, for a prosthetic knee replacement, a 100 percent disability rating is assigned for one year following implantation of the prosthesis.  The minimum rating that may be assigned thereafter is 30 percent.  For chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  Intermediate degrees of residual weakness, pain, or limitation of motion, are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  Id.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  Id.  

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)). Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).  Because there is no evidence of record indicating compensable limitation of motion or instability, dual ratings are not appropriate in this case.  

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, ankylosis, and 5262, impairment of tibia and fibula. As noted below, those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies.  Regarding scars, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015) provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  However, because none of the Veteran's scars have been found to be unstable or painful, this diagnostic code is also inapplicable in this matter.

As discussed above, the Board has already adjudicated the issue of an increased rating for the Veteran's osteoarthritis of the right knee, prior to November 14, 2012, and therefore, that issue is final and no longer on appeal.  Further, the Veteran has been assigned a total 100 percent disability rating from November 15, 2012, to December 31, 2013, due to total knee arthroplasty under Diagnostic Code 5055, for a prosthetic knee replacement.  Therefore, the issue of an increased rating for the Veteran's right knee presently before the Board is limited to the period of January 1, 2014, to the present.  

On July 24, 2014, the Veteran was afforded a VA examination to assess the present state of his knee, status-post right total knee arthroplasty.  Flexion was limited to 100 degrees with objective evidence of pain at 90 degrees.  No limitation of extension was found.  He was found to have less movement than normal, with weakened movement, pain on movement, swelling, disturbance of locomotion, and diffuse edema around the right knee, very warm to palpation in comparison to the left.  Muscle strength was normal.  He was found to have residuals from his November 2012 right knee surgery that included severe painful motion or weakness with warmth and tenderness to palpation, resulting in difficulty climbing stairs and driving.  No impairment of the tibia or fibula was found.  No instability was noted.  He did have a scar following surgery, however it was not found to be painful or unstable.  An assessment of pain, weakness, fatigability or incoordination during flare-ups could not be assessed without speculation as the Veteran did not experience a flare-up during the examination.  In an addendum opinion in October 2014, no ankylosis was found and the examiner stated that the Veteran's knee disability would not preclude gainful sedentary employment.

In the present case, the Veteran's right knee is rated as 30 percent disabling from January 1, 2014, to July 24, 2014, and 60 percent disabling thereafter.  In consideration of the benefit of the doubt, the Board finds that the Veteran's right knee should be rated as 60 percent disabling from January 1, 2014, to the present.  The July 2014 examination assessed the Veteran's right knee-post surgery, and there is no indication that his knee worsened significantly during the seven months prior to that examination.  Rather, the evidence would suggest that the Veteran's right knee arthroplasty has resulted in severe painful motion or weakness in the affected extremity.  Thus, pursuant to Diagnostic Code 5055, the Veteran should be given the maximum allowable rating of 60 percent for his right knee from January 1, 2014, due to severe residuals.  

With regard to a rating in excess of the maximum schedular 60 percent for the Veteran's right knee disability, Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley, 17 Vet. App. at 24.  Thus, the issue of entitlement to an extraschedular rating will be remanded below.


ORDER

Entitlement to an initial disability rating of 30 percent prior to September 22, 2009, for service-connected anxiety disorder is granted.

Entitlement to a disability rating in excess of 50 percent from September 22, 2009, to the present, for service-connected anxiety disorder, is denied.

Entitlement to a 60 percent disability rating for service-connected right knee disability, status-post total knee arthroplasty, is granted from January 1, 2014.  

Entitlement to a secondary rating based on instability for service connected service-connected right knee disability, status-post total knee arthroplasty, is denied.


REMAND

Inasmuch as the Board regrets to delay the adjudication of this matter any further, it finds that an additional remand is necessary.

Once VA undertakes the effort to provide an examination or medical opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Concerning the claims for service connection for a heart condition and hypertension, if a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as ischemic heart disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015). However, for purposes of presumptive service connection, the term ischemic heart disease explicitly does not include hypertension.  38 C.F.R. § 3.309(e), note 2.  In February 2014, a VA examiner also found that the Veteran's atrial fibrillation does not meet the standard definition of ischemic heart disease.  Therefore, presumptive service connection is not appropriate in this matter for either of those conditions.  

However, although hypertension and atrial fibrillation are not presumptive conditions associated with herbicide exposure, a Veteran is not precluded from establishing service connection secondary to herbicide exposure with proof of actual direct causation.  38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  In the instant matter, the Veteran has verified service in the Republic of Vietnam, and therefore, VA concedes that he was exposed to herbicides during active service.  

In February 2014, the Veteran was afforded a VA examination in which the examiner opined against a connection to active service.  In support of this, the examiner noted that the Veteran did not have any clinical evidence of hypertension in his service treatment records.  The examiner then states that hypertension and atrial fibrillation are not listed as service connected illnesses for Agent Orange exposure.  The Board finds that this opinion is inadequate as it fails to provide a medical explanation beyond stating the statutory standard for presumptive service connection.  (The Board also notes that the Veteran was afforded a VA examination in October 2014, which addressed possible secondary causation due to other service -connected disabilities.  That opinion merely noted the February 2014 examination report and did not further address a possible etiological link to herbicides).  Thus, the Board finds that a remand is necessary so that an addendum opinion may be obtained that addresses any possible direct connection to the Veteran's verified herbicide exposure.  

Regarding the claim for service-connection for Hepatitis C, the Veteran asserts that he incurred Hepatitis C as a result of in-service blood exposure.  In particular, he asserts that he was exposed to a fellow soldier's blood when that soldier was shot next to him.  He also asserted that he shared razor blades and toothbrushes, was vaccinated with an air pressure gun, and received a tattoo during service.  In the alternative, the Veteran contends that he contracted Hepatitis C as a result of post-service alcohol and drug abuse, secondary to his service-connected anxiety and right knee disorders.  

In February 2014, the Veteran was afforded a VA examination.  In the resulting report, the examiner opined against a relationship to service because the Veteran's service treatment records lacked documentation of a blood exposure, or that he experienced any liver problems secondary to combat, razor blades, toothbrushes, or air gun injections, or that he had any tattoos in service.  The Board subsequently found that opinion to be of limited value as it failed to take into account the Veteran's lay statements in rendering the opinion.  It also requested that the examiner address whether the Veteran's service-connected anxiety disorder, to include any secondary alcohol dependence, caused or aggravated his hepatitis C beyond its natural progression.  

In October 2014, the Veteran was afforded a new VA examination in connection with his Hepatitis C claim.  Following a thorough review of the record, the examiner opined against a direct connection to service, and also a secondary connection to his service-connected anxiety disorder.  In support of the opinions, the examiner cited to other post-service risk factors, including substance abuse, but  when addressing any secondary link to anxiety, the examiner completely failed to address whether his admitted substance abuse was secondary to his anxiety, and if that was a possible factor in his contracting Hepatitis C.  With regard alcohol dependence caused by his anxiety disorder as a possible cause of his Hepatitis C, the examiner stated that she discussed the issue with a compensation and pension examiner and concluded that his alcohol use was willful misconduct.  

While VA's governing regulations do not permit service connection for issues caused by alcohol and drug abuse, 38 C.F.R. §§ 3.301 (2015), an exception to that regulation is made when the alcohol or substance abuse is secondary to, or a symptoms of, a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  For this reason, the Board finds that the October 2014 VA opinion is inadequate.  First it appears to rely on the premise that the Veteran's alcohol use is automatically misconduct, but fails to address why the examiner concluded that it was not secondary to his anxiety disorder.  Additionally, no opinion was given with regard to whether that alcohol abuse is etiologically linked to his Hepatitis C.  Further, his admitted non-alcohol substance abuse, which the Veteran contends is secondary to his anxiety disorder, was not addressed by the examiner at all.  Thus, an addendum opinion should be obtained.  

Finally, when the determination of an issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the claim for TDIU is also remanded pending the above development and adjudication of the Veteran's service-connection claims still on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.

2. Schedule the Veteran for a new VA examination with regard to his claims for hypertension and a heart condition.  The complete record, including a copy of this remand, should be made available to the examiner for review.  Any and all diagnostic testing deemed necessary should be conducted.

The examiner is requested to provide a diagnosis for any and all heart disorders found, to include atrial fibrillation.  For each diagnosed heart condition (with the exception of hypertension), the examiner should explicitly state whether or not that diagnosis may fall under the diagnostic umbrella of ischemic heart disease and provide a rationale for that opinion.

Thereafter, for each diagnosis (including hypertension and atrial fibrillation) the examiner should state whether it is at least as likely as not that the diagnosed condition had onset in service or manifested within a year of separation from active service.  

For each diagnosed condition (including hypertension and atrial fibrillation), the examiner should also state whether it is at least as likely as not that the diagnosed condition is related to the Veteran's in-service herbicide exposure.

A complete rationale for this opinion should be provided and include citation to evidence of record, known medical principles, and medical treatise evidence.  The examiner is reminded that the absence of evidence of treatment for hypertension or a heart disorder in the Veteran's service treatment records, cannot, alone, service as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Schedule the Veteran for a new VA examination in connection with his claim for Hepatitis C.  

The examiner is requested to state whether it is at least as likely as not  that the Veteran's alcohol and substance abuse were caused by or symptoms of the Veteran's service-connected anxiety disorder and/or right knee disability.  

If the examiner finds a connection between the Veteran's service-connected disabilities and his substance/alcohol abuse, the examiner should state whether it is at least as likely as not that the Veteran's Hepatitis C was the result of that alcohol or substance abuse.

A complete rationale for this opinion should be provided and include citation to evidence of record, known medical principles, and medical treatise evidence.  The examiner is reminded that service-connection is not automatically precluded for a disorder by virtue of alcohol or drug dependency if that dependency was caused by or a symptom of another service-connected disability.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Afford the Veteran an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  The examiner is requested to evaluate whether the Veteran's service connected disability picture - whether due to a single disability, or a cumulative effect of multiple disabilities - impairs his ability to meet the demands of a job, either sedentary or physical.  The examination should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as lifting, bending, carrying, pushing, pulling, concentrating, communicating and interacting with others.  

5. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


